DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (CN 169100866A).

With respect to claims 1 and 16, Xie discloses a near-eye display device (this limitation is interpreted as intended use) and a near-eye display method, comprising: a display portion (21), configured to display a first image in a first time period and display a second image in a second time period; a polarization conversion portion (disclosed by the operation of 21 and 22 in fig.1), configured to convert light of the first image to first linearly polarized light, and convert light of the second image to second linearly polarized light (see the S and P light of fig.2b), a polarization direction of the first linearly polarized light being different from a polarization direction of the second linearly polarized light (see the operation of 22, which converts light to S or P polarized light); a polarization splitting portion (see 23 in fig.1), configured to receive the first linearly polarized light and the second linearly polarized light, cause the first linearly polarized light to be emitted towards a first direction and cause the second linearly polarized light to be emitted towards a second direction (see the first and second direction that light incident of on 23 travels), the first direction being different from the second direction (see the orthogonality of the directions); and an image light transmission portion (see the operation of 31 in fig.1), configured to transmit the first linearly polarized light in the first time period, and configured to transmit the second linearly polarized light in the second time period (see the first and second images in fig.1).

With respect to claim  2, Xie discloses the device according to claim 1, wherein the display portion (21), the polarization conversion portion (23) and the image light transmission (31) portion are disposed sequentially (see the optical sequence of 21, 23 and 31).

With respect to claim  18, Xie discloses the method according to claim 16, further comprising projecting the first linearly polarized light and the second linearly polarized light, by using a projection portion (31 in fig.1); and receiving the first linearly polarized light and the second linearly polarized light as projected by the projection portion (31 in fig.1), by using the polarization splitting portion (23 in fig.1).

With respect to claim  19, Xie discloses the method according to 18 claim 16, further comprising: providing a transflective portion to transmit ambient light (see the windshield of fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 169100866A) in view of Hsiung (United States Patent Application Publication 2011/0032485 A1).
With respect to claim  3, Xie discloses the device according to claim 1, but does not disclose further comprising a projection portion, wherein the projection portion is located between the display portion and the polarization conversion portion; the projection portion is configured to project the first linearly polarized light and the second linearly polarized light; and the polarization splitting portion is configured to receive the first linearly polarized light and the second linearly polarized light as projected by the projection portion.
Hsiung discloses placing a projection portion (21) after the a polarization conversion portion (22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xie with a projection portion as taught by Hsiung so that a projection portion, wherein the projection portion is located between the display portion and the polarization conversion portion; the projection portion is configured to project the first linearly polarized light and the second linearly polarized light; and the polarization splitting portion is configured to receive the first linearly polarized light and the second linearly polarized light as projected by the projection portion to facilitate control of the light beam.

Allowable Subject Matter
Claims 4-15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882